DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	Applicants claimed amendments filed on 05/16/2022 have been entered.

3.	This application has pending claim(s) 16-26.

Terminal Disclaimer
4.	The terminal disclaimer filed on 05/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.

5.	Applicants arguments filed on 05/16/2022, with respect to the double patenting rejection(s) have been fully considered and are persuasive. The double patenting rejection(s) have been withdrawn.

REASONS FOR ALLOWANCE
6.	The following is an examiner's statement of reasons for allowance: The instant
invention is related to determining whether to divide a current block with quad tree partitioning, and dividing the current block into four partitions based on a vertical line and a horizontal line when it is determined that the current block is divided with the quad tree partitioning.

Prior art was found for the claims as follows:
Re. Claim 16, Park et al., [US Pub. No.: 2018/0139453 Al] discloses:
A method of decoding a video [method of decoding a bistream | Abstract], the method comprising: obtaining a prediction sample of a current block partitioning [A decoder side determines whether to partition a block by obtaining information indicating a presence or non-presence of partition for each block within a coding quadtree from a bitstream and is able to partition the block recursively by a quadtree scheme | 0068];
determining whether it is allowed to divide the current block into two partitions or not;
when it is determined that a division of the current block is allowed, determining whether to
divide the current block into the two partitions or not [If partition mode information indicates horizontal direction partition or vertical direction partition, the decoder may partition a corresponding block by performing the operations described in association with the step S404 and perform the operations of the step S402 and the step S404 on the partitioned blocks recursively repeatedly. To the examiner this is interpreted as being equivalent to a vertical/horizontal line | Figure 4 S404, 0094];
when it is determined that the current block is to be divided, decoding a first indicator of
1-bit indicating whether the current block is divided in a symmetric form or in an
asymmetric form [an asymmetric quadtree scheme using horizontal vertical | Figure 7 depth 1];

7.	Applicant uniquely claimed a distinct feature in the instant invention, which are
not found in the prior art, either singularly or in combination. The feature is “…dividing the current block in a vertical direction or in a horizontal direction so as to generate the two partitions;
performing an inverse-transform for one of the two partitions; 
and obtaining a reconstruction sample based on a residual sample, resulting from performing
obtained based on the inverse-transform, and the prediction sample, wherein when the first indicator indicates that the current block is divided in the asymmetric form, the current block is divided into a first partition having 1/4 size of the current block and a second partition having 3/4 size of the current block, and wherein locations of the first partition and the second partition are determined based on a second indicator of 1-bit decoded from a bitstream.”
This feature is not found or suggested in the prior art.

8.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

9.	Claims 16-26 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488